DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Preliminary amendment dated 06/01/2020 has been fully considered and is entered. Claims 22-39 are examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,923,811 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every element of claims 22-39 is present in claims 1-18 of the ’811 Patent.
Claim 1 of ‘811 Patent. A system comprising: a first datacenter comprising a first set of computing devices; and a second datacenter comprising a second (ii) a second global logical switch for performing L2 switching among a fourth set of network nodes in the first and second datacenters, and (iii) a global logical router for performing L3 routing between the third set of network nodes and the fourth set of network nodes.
.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koponen et al. (US 2013/0044641 A1).
	As to claim 32, Koponen teaches a method comprising:
	configuring a first set of forwarding elements in a first datacenter [data center 1005 including first set of VMs] (Fig. 10, par. [0141]) to implement a first local switch 
configuring a second set of forwarding elements in a second datacenter [data center 1010 including second set of VMs] (Fig. 10, par. [0141]) to implement a second local logical switch [software switching element 1035] (par. [0124], [0139]) for performing L2 switching among a second set of network nodes in the second datacenter [it is noted that “for performing” suggest intended use and is not accorded full patentable weight. Applicants are advised to amend the claims by positively reciting intended function(s)];
configuring the first and second sets of forwarding elements to jointly implement a global logical switch [controller cluster 1050] (par. [0144], [0152]) for performing L2 switching among a third set of network nodes in the first and second datacenters [it is noted that “for performing” suggest intended use and is not accorded full patentable weight. Applicants are advised to amend the claims by positively reciting intended function(s)].

As to claim 33, Koponen teaches configuring the first and second sets of forwarding elements to jointly implement a global logical router [network controller that governs a logical network acts as a controller cluster] (par. [0109], Fig. 10]) for performing L3 routing among the third set of network nodes in the first and second datacenters [it is noted that “for performing” suggest intended use and is not accorded 

As to claim 34, Koponen teaches that the first set of network nodes is associated with a first identifier [MAC address] that is recognized locally by the first set of computing devices in the first datacenter, the second set of network nodes is associated with a second identifier [MAC address] that is recognized locally by the second set of computing devices in the second datacenter, and the third set of network nodes is associated with a third identifier [MAC address] that is recognized globally by both the first set of computing devices and the second set of computing devices [virtualization application 1815 generates flows that include those for the managed switching element to which the machine directly connects] (par. [0219]-[0221], Fig. 18).

As to claim 35, Koponen teaches that global logical router has a logical interface for routing packets associated with the third identifier [input tables] (par .[0211]).

As to claim 36, Koponen teaches using a first local controller [controller instance] (par. [0144]) for controlling the first logical switch, and a second local controller [another controller instance] (par. [0144]) for controlling the second logical switch [it is noted that “for controlling” suggest intended use and is not accorded full patentable weight. Applicants are advised to amend the claims by positively reciting intended function(s)].



As to claim 38, Koponen teaches using a global control cluster for controlling the global logical switch and the global logical router (Fig. 10, par. [0143]) [it is noted that “for controlling” suggest intended use and is not accorded full patentable weight. Applicants are advised to amend the claims by positively reciting intended function(s)].

As to claim 39, Koponen teaches using a global control cluster for controlling the global logical switch, the global logical router, the first logical switch, and the second logical switch (par. [0144]) [it is noted that “for controlling” suggest intended use and is not accorded full patentable weight. Applicants are advised to amend the claims by positively reciting intended function(s)].

As to claim 22, Koponen teaches a system comprising: 
a first datacenter comprising a first set of computing devices [data center 1005 including first set of VMs] (Fig. 10, par. [0141]); and 
a second datacenter comprising a second set of computing devices [data center 1010 including second set of VMs] (Fig. 10, par. [0141]), 

wherein the second set of computing devices implement a second local logical switch [software switching element 1035] (par. [0124], [0139]) for performing L2 switching among a second set of network nodes in the second datacenter [it is noted that “for performing” suggest intended use and is not accorded full patentable weight. Applicants are advised to amend the claims by positively reciting intended function(s)], 
wherein the first set of computing devices and the second set of computing devices jointly implement a global logical switch [controller cluster 1050] (par. [0144], [0152]) for performing L2 switching among a third set of network nodes in the first and second datacenters [it is noted that “for performing” suggest intended use and is not accorded full patentable weight. Applicants are advised to amend the claims by positively reciting intended function(s)].

As to claims 23 and 25-30, Koponen teaches all the elements as discussed per method claims 33-39 above.

As to claim 24, Koponen teaches that the first identifier, the second identifier, and the third identifier are identifiers of logical switches or logical routers [virtualization 

As to claim 31, Koponen teaches that a plurality of the computing devices in the first and second sets of computing devices are host computers that execute virtualization software, wherein a plurality of the network nodes in the first and second datacenters are virtual machines operated by the virtualization software executed by the first and second set of computing devices (Figs. 6 and 10; par. [0114], [0141]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/OLEG SURVILLO/Primary Examiner, Art Unit 2442